

113 S486 RS: Preserving Public Access to Cape Hatteras Beaches Act
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 180113th CONGRESS1st SessionS. 486[Report No. 113–102]IN THE SENATE OF THE UNITED STATESMarch 7, 2013Mr. Burr (for himself,
			 Mrs. Hagan, and Mr. Manchin) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesSeptember 10, 2013Reported by Mr. Wyden,
			 with an amendmentStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo authorize pedestrian and motorized vehicular access in
		  Cape Hatteras National Seashore Recreational Area, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 Preserving Public Access to Cape
			 Hatteras Beaches Act.2.Reinstatement of
			 Interim Management Strategy(a)ManagementAfter the date of the enactment of this
			 Act, Cape Hatteras National Seashore Recreational Area shall be managed in
			 accordance with the Interim Protected Species Management Strategy/Environmental
			 Assessment issued by the National Park Service on June 13, 2007, for the Cape
			 Hatteras National Seashore Recreational Area, North Carolina, unless the
			 Secretary of the Interior (hereafter in this Act referred to as the
			 Secretary) issues a new final rule that meets the requirements
			 set forth in section 3.(b)RestrictionsThe Secretary shall not impose any
			 additional restrictions on pedestrian or motorized vehicular access to any
			 portion of Cape Hatteras National Seashore Recreational Area for species
			 protection beyond those in the Interim Management Strategy, other than as
			 specifically authorized pursuant to section 3.3.Additional
			 restrictions on access to Cape Hatteras National Seashore Recreational Area for
			 species protection(a)In
			 generalIf, based on
			 peer-reviewed science and after public comment, the Secretary determines that
			 additional restrictions on access to a portion of the Cape Hatteras National
			 Seashore Recreational Area are necessary to protect species listed as
			 endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.),
			 the Secretary may only restrict, by limitation, closure, buffer, or otherwise,
			 pedestrian and motorized vehicular access for recreational activities for the
			 shortest possible time and on the smallest possible portions of the Cape
			 Hatteras National Seashore Recreational Area.(b)Limitation on
			 restrictionsRestrictions
			 imposed under this section for protection of species listed as endangered under
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall not be
			 greater than the restrictions in effect for that species at any other National
			 Seashore.(c)Corridors around
			 closuresTo the maximum
			 extent possible, the Secretary shall designate pedestrian and vehicular
			 corridors of minimal distance on the beach or interdunal area around closures
			 implemented under this section to allow access to areas not closed.4.Inapplicability
			 of final rule and consent degree(a)Final
			 ruleThe final rule titled
			 Special Regulations, Areas of the National Park System, Cape Hatteras
			 National Seashore—Off-Road Vehicle Management (77 Fed. Reg. 3123–3144)
			 shall have no force or effect after the date of the enactment of this
			 Act.(b)Consent
			 decreeThe April 30, 2008, consent decree filed in the United
			 States District Court for the Eastern District of North Carolina regarding
			 off-road vehicle use at Cape Hatteras National Seashore in North Carolina shall
			 not apply after the date of the enactment of this Act.1.Short titleThis Act may be cited as the
			 Preserving Public Access to Cape Hatteras Beaches Act.2.DefinitionsIn this Act:(1)Final
			 ruleThe term Final Rule means the final rule
			 entitled Special Regulations, Areas of the National Park System, Cape
			 Hatteras National Seashore—Off-Road Vehicle Management (77 Fed. Reg.
			 3123 (January 23, 2012)).(2)National
			 seashoreThe term National Seashore means the Cape
			 Hatteras National Seashore Recreational Area.(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.(4)StateThe
			 term State means the State of North Carolina.3.Review and adjustment of
			 wildlife protection buffers(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall review and modify wildlife buffers in the
			 National Seashore in accordance with this section and any other applicable
			 law.(b)Buffer
			 modificationsIn modifying wildlife buffers under subsection (a),
			 the Secretary shall, using adaptive management practices—(1)ensure that the buffers
			 are of the shortest duration and cover the smallest area necessary to protect a
			 species, as determined in accordance with peer-reviewed scientific data;
			 and(2)designate pedestrian and
			 vehicle corridors around areas of the National Seashore closed because of
			 wildlife buffers, to allow access to areas that are open.(c)Coordination with
			 StateThe Secretary, after coordinating with the State, shall
			 determine appropriate buffer protections for species that are not listed under
			 the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.), but that are identified for protection under State
			 law.4.Modifications to final
			 ruleThe Secretary shall
			 undertake a public process to consider, consistent with management requirements
			 at the National Seashore, the following changes to the Final Rule:(1)Opening beaches at the
			 National Seashore that are closed to night driving restrictions, by opening
			 beach segments each morning on a rolling basis as daily management reviews are
			 completed.(2)Extending seasonal
			 off-road vehicle routes for additional periods in the Fall and Spring if
			 off-road vehicle use would not create resource management problems at the
			 National Seashore.(3)Modifying the size and
			 location of vehicle-free areas.5.Construction of new
			 vehicle access pointsThe
			 Secretary shall construct new vehicle access points and roads at the National
			 Seashore—(1)as expeditiously as
			 practicable; and(2)in accordance with
			 applicable management plans for the National Seashore.6.ReportThe Secretary shall report to Congress
			 within 1 year after the date of enactment of this Act on measures taken to
			 implement this Act.September 10, 2013Reported
			 with an amendment